Citation Nr: 0410383	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  98-02 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.  

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for a headache disorder.  

4.  Entitlement to a higher (compensable) initial rating for a 
residual scar due to an insect bite 


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to April 27, 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In its current status, this case returns to the Board 
following completion of development made pursuant to its September 
1999 remand.  

The issues involving entitlement to service connection are 
discussed in the REMAND that follows this decision.  These appeals 
are REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected scar, the residual of an insect bite, is 
described as being smooth and superficial, without tenderness, 
adherence, ulceration, depth, keloid formation or limitation of 
function in the affected part; the scar is lighter in color than 
the surrounding skin.  


CONCLUSIONS OF LAW

The criteria for a higher (compensable) evaluation for a scar, the 
residual of an insect bite, have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Codes 7803, 7804, 7805 (2003); 4.118, Codes 7803, 
7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claim Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  

VA must notify the claimant of evidence and information necessary 
to substantiate his claim and inform his whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his claim by 
means of the discussion in the May 1994 rating decision, the 
February 1998 statement of the case, a February 2000 and 
subsequent supplemental statements of the case and the September 
1999 Board remand.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a letter 
dated in April 2003, the RO asked him to specify where he had 
received treatment and solicited releases to obtain his private 
records.  The RO also informed him that it would request these 
records.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the veteran's available service and VA treatment 
records.  The veteran's reports of private treatment were 
associated with the veteran's claims folder as well.  Finally, the 
veteran's records from the Social Security Administration were 
obtained.  

The United States Court of Appeals for Veteran Claims' (Court) in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In the veteran's case, as noted above, the 
RO issued the initial rating decision in May 1994, prior to the 
enactment of VCAA, the notice of which was issued initially in the 
April 2003 letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  In this case, the veteran was 
notified of the VCAA by virtue of the April 2003 letter.  
Additional development was accomplished on behalf of his claim in 
consequence thereof, and he was afforded additional opportunity to 
submit more evidence.  Thereafter, his claim was reviewed in the 
January 2004 supplemental statement of the case after the efforts 
to develop his claim had been exhausted.  

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the veteran does not specifically contain the "fourth element," 
the Board finds that the appellant was invited to submit 
additional evidence in the September 1999 remand and the April 
2003 letter.  Moreover, it is significant to note that the 
appellant has not identified any additional evidence that has not 
been made a part of his record.  Consequently, the Board finds 
that deciding the claim will not be prejudicial to the appellant.  

Increased Rating--Scar

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  In considering 
the severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for a residual scar due to an 
insect bite in a May 1994 rating decision.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern).  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  The Board has considered the 
staging of ratings in this appeal, but finds the concept is not 
applicable under the facts of the veteran's case.  

The Board observes that, during the pendency of this appeal, the 
criteria for rating skin disorders were amended effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held that 
when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the claimant, 
unless Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, held that the 
determination of whether an amended regulation is more beneficial 
to a claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97.  According to the cited opinion, 
when there is a pertinent change in a regulation while a claim is 
on appeal to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended regulation is 
more favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the facts of 
the case.  

In Kuzma v Principi, 341 F.3d 1327 (Fed. Cir. 2003), Federal 
Circuit overruled the Karnas rule as it applies to determining 
whether a statute or regulation applies to cases pending when the 
new provision was enacted or issued.  The Federal Circuit 
overruled Karnas "to the extent [it] conflict[s] with the Supreme 
Court's and our own binding authority."  Under the Supreme Court's 
precedents, if applying a new statute or regulation to a pending 
claim would have a genuinely retroactive effect, it may not be 
applied, but if there would be no such retroactive effect, the new 
statute or regulation must ordinarily be applied.  VAOPGCPREC 7-
2003 (November 19, 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 (April 
10, 2000) addresses the subject of retroactive applicability of 
revised rating schedule criteria to increased rating claims.  In 
brief, the opinion holds that when a provision of the VA rating 
schedule is amended while a claim for an increased rating under 
that provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of the 
regulatory change and; 3)  the Board should apply the prior 
regulation to rate veteran's disability for periods proceeding the 
effective date of the regulatory change.  Id.   The Board observes 
that the under the rating criteria for superficial scars and under 
the specific facts of the veteran's case, neither of the versions 
is more favorable.  Rather the preponderance of the evidence is 
against a compensable rating.  

In particular, the veteran underwent a general medical examination 
in September 1993 by VA.  At that time, he presented a medical 
history remarkable for a skin lesion with expulsed larva on the 
left side of the back, developed after an insect bite in Panama.  
Examination of the skin showed a very little, well-healed scar in 
the left scapular region, the area where the larvae were removed.  
The recorded diagnosis was post Dermatobia hominis larva.  Another 
official examination was conducted in April 2003.  At that time, 
the service-connected scar, the residual of an insect bite, was 
described as being smooth and superficial, without tenderness, 
adherence, ulceration, depth, keloid formation or limitation of 
function in the affected part.  The scar is lighter in color than 
the surrounding skin.  In view of the foregoing, the veteran does 
not satisfy the criteria for an initial evaluation higher than 
zero percent for his service-connected scar, the residual of an 
insect bite.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court 
of Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit under 
the laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the RO.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case are 
not inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not required 
frequent hospitalization or to have marked impairment of 
occupational activities as a result of service-connected 
disability.  Rather, the scar has been shown to be small, 
superficial and asymptomatic.  In view of the foregoing, the 
consideration of an extraschedular rating is not appropriate at 
this time.  


ORDER

An increased rating for the service-connected scar is denied.  


REMAND

The Board finds that additional evidence is necessary prior to the 
completion of its appellate review.  In particular, the Board 
finds that additional examinations for nexus opinions are 
necessary in order to determine the current nature and etiologies 
of psychiatric, heart and headache conditions.  The veteran 
alleges that these conditions were the result of an insect bite in 
the military.  The record shows that the veteran was service 
connected for parasitic infestation that was presumed to have been 
contracted during his service in Panama.  The post service medical 
records show that the veteran was found to have psychiatric 
disability first observed on official examination conducted in 
September 1993.  A diagnosis of schizo-affective-type disorder was 
recorded in December 1999; a diagnosis of schizophrenia was 
recorded in April 2002.  With respect to cardiovascular disease, 
the Board notes that a September 1993 examination conducted by VA 
showed that the veteran had tachycardia of undetermined etiology.  
Finally, vascular headaches were first disclosed in the same 
examination.  In view of the forgoing, the claim is REMANDED to 
the RO for the following actions:

1.  The RO should afford the veteran a mental disorders 
examination in order to determine the current nature and etiology 
of any existing disability.  All indicated special studied and 
tests should be conducted.  The claims folder should be made 
available to the examiner for use in studying the case.  The 
examiner should state whether it is at least as likely as not that 
the veteran's existing psychiatric disability was caused by 
injury, disease or event noted during his military service.  The 
clinical basis for the opinion should be set forth in detail.  

2.  The RO should afford the veteran a cardiovascular examination 
in order to determine the current nature and etiology of any 
existing cardiovascular condition, to include tachycardia.  All 
indicated special studies and tests should be accomplished.  The 
claims folder should be made available to the examiner for use in 
studying the case.  The examiner is asked to state whether it is 
at least as likely as not that the veteran currently has a 
cardiovascular condition that may be associated with injury, 
disease or event noted during the veteran's military service.  The 
clinical basis for the opinion should be set forth in detail.  

3.  The RO should afford the veteran a neurological examination in 
order to determine the current nature and etiology of an existing 
headache disorder.  All indicated special studies and tests should 
be accomplished.  The claims folder should be made available for 
use in studying the case.  The examiner is asked to provide an 
opinion as to whether it is at least as likely as not that the 
veteran currently has a headache disorder that is related to 
injury, disease or event noted during his military service.  The 
clinical basis for this opinion should be set forth in detail.  

4.  Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and the 
appellant's representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



